82 F.3d 989
UNITED STATES of America, Plaintiff-Appellee,v.Charles Phillip ELLIOTT, William Melhorn, Defendants-Appellants.
Nos. 90-3696, 94-2020.
United States Court of Appeals,Eleventh Circuit.
April 24, 1996.

Charles M. Harris, Assistant Federal Public Defender, Fort Myers, Florida, for Charles Phillip Elliott.
Helen H. Sundgren, Naples, Florida, for William Melhorn.
Barry Goldman, Anne Schultz, Assistant United States Attorneys, Miami, Florida, for Appellee in No. 90-3696.
Anne R. Schultz, Asst. United States Attorney, U.S. Attorney's Office, Miami, Florida, for Appellee in No. 94-2020.
Appeals from the United States District Court for the Middle District of Florida (No. 89-14-CR-FTM-10), Lee P. Gagliardi, Judge.
Before ANDERSON and BIRCH, Circuit Judges, and JOHNSON, Senior Circuit Judge.
PER CURIAM:

ORDER AMENDING OPINION

1
The opinion published at 62 F.3d 1304 (11th Cir.1995) is amended with respect to section IIC1 as follows:


2
(1) on page 1313, the twelfth line of the first paragraph under section IIC1, located on the right side of the page, "named" is deleted and is replaced with "identified";


3
(2) on page 1314, the nineteenth line of the first full paragraph, located on the left side of the page, "named" is deleted and is replaced with "identified";


4
(3) on page 1314, the twentieth line of the first full paragraph, located on the left side of the page, following "indictment" and preceding the period and footnote number, add "because their losses have been proved and are the direct result of Elliott and Melhorn's crimes of conviction";


5
(4) on page 1314, the twenty-first line of the first full paragraph, located on the left side of the page, following "court's," add "restitution";  and


6
(5) on page 1314, the twenty-third through the twenty-fourth lines of the first full paragraph, located on the left side of the page, delete "not named in the Amended Indictment" and replace with "whose losses are unsubstantiated and are too attenuated from the crimes of conviction."